Citation Nr: 0031248	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-15 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for bilateral eye 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1954 to 
October 1958.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's best corrected visual acuity in the right 
eye is no better than 20/400 and in the left eye is no worse 
than 20/40; the average concentric contraction in the right 
eye is 46 and in the left eye is 44.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral eye disability have not been met.  38 U.S.C.A. §§ 
1155, 5103A (West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.75, 4.79, 
4.84a, Diagnostic Codes 6034, 6068, 6069, 6070, 6073, 6074, 
6078, 6080 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board notes that the RO has found the veteran's claim to 
be well grounded and has informed the veteran of the 
requirements for a higher evaluation.  All records pertinent 
to the veteran's appeal have been obtained, and the veteran 
has been provided a current VA examination of his bilateral 
eye disability.  There is no additional evidence which should 
be obtained.  Consequently, there is no further action to be 
undertaken to comply with the provisions of the VCAA, and the 
veteran will not be prejudiced as a result of the Board 
deciding this appeal without first affording the RO an 
opportunity to consider his claim in light of the VCAA.  

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected bilateral eye disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

As noted in the Introduction, the veteran's service ended in 
October 1958.  Service connection for bilateral eye 
disability was granted in a December 1993 rating decision, 
which evaluated the disability as noncompensably disabling.  
In the August 1998 rating decision on appeal, the evaluation 
assigned the bilateral eye disability was increased to 30 
percent disabling.  This evaluation has remained in effect 
since that time.

On file are private treatment records for February 1998 to 
October 1998 which disclose that the veteran, in April 1998, 
underwent a right penetrating keratoplasty, following which 
he was able to count fingers between 5 and 9 feet; visual 
acuity in the right eye was 20/400, and in the left eye 
ranged from 20/20 to 20/40.  The veteran was noted to have 
maculopathy affecting his right eye.

In a March 1998 statement, Thomas Roussel, M.D., indicated 
that he had examined the veteran earlier that day.  He noted 
that the veteran was able to finger count at 3 feet with the 
right eye, and that slip lamp examination of the right eye 
demonstrated diffuse corneal scarring.  Visual acuity in the 
left eye was 20/25+2.  Dr. Roussel concluded that the veteran 
was a candidate for a right eye corneal transplant.

The veteran was afforded a VA fee-basis examination in May 
1998, at which time the examiner noted that the veteran's 
best corrected vision in the right eye was 20/400 and in the 
left eye was 20/20.  The veteran's intraocular pressure was 
normal, and there were no abnormalities associated with his 
pupils.  Slit lamp examination disclosed a clear corneal 
graft of the right eye with 16 interrupted sutures.  The 
veteran's retinas were normal.

In a July 1998 statement, Dr. Roussel reported that the 
veteran had undergone a right corneal transplant for diffuse 
corneal edema.  Dr. Roussel indicated that following the 
procedure, the veteran was found to have a probable old 
pigment epithelial detachment and choroidal neovascular 
membrane.

In several statements on file, the veteran indicated that his 
bilateral eye disability placed limits on his private life 
and employment, and that it affected his ability to maintain 
gainful employment.  He indicated that he was unable to 
maintain any employment involving driving or operating heavy 
equipment.  The veteran indicated that his eyes were 
irritated by many things.  

On file is a November 1998 statement by Glen C. Vandenberge, 
O.D.  Dr. Vandenberge indicated that an acuity check of the 
veteran showed that his best corrected visual acuity was 
20/1600 in the right eye, and 20/40 in the left eye.

On file is a June 1999 statement by the veteran's former 
employer, which indicates that the veteran had to resign from 
his position as a groundskeeper in June 1999 because of his 
eye transplant.

In a July 1999 statement, the veteran's wife contended that 
the veteran's vision had deteriorated and that he was unable 
to drive at night.

The veteran was afforded a VA examination in August 1999, at 
which time the veteran's corrected visual acuity for the 
right eye was finger counting at 3 feet, and for the left eye 
was 20/30.  Visual field was normal to confrontation.  A 
pterygium on the left eye was identified.  The examiner 
attached Goldmann perimeter charts.  For the right eye, the 
values, in degrees, for the 0 degree, 45 degree, 90 degree, 
135 degree, 180 degree, 225 degree, 270 degree and 315 degree 
meridians were as follows:  68, 30, 30, 38, 50, 30, 55, 70.  
For the left eye, the values, in degrees, for the 0 degree, 
45 degree, 90 degree, 135 degree, 180 degree, 225 degree, 270 
degree and 315 degree meridians were as follows:  50, 30, 30, 
30, 70, 75, 50, 50.  The average concentric contraction of 
the visual field on the right was 46, and on the left was 44.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

The RO evaluated the veteran's bilateral eye disability as 30 
percent disabling under 38 C.F.R. § 4.84a, Diagnostic Codes 
6034 and 6070.  DC 6034 provides that a pterygium is rated 
for loss of vision, if any.  38 C.F.R. § 4.84a, Diagnostic 
Code 6034.  Impairment of central visual acuity with 
blindness in one eye, having only light perception, and 
vision in the other eye 20/40 (6/12) warrants a 30 percent 
evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6070.  A 40 
percent evaluation is warranted for impairment of central 
visual acuity with blindness in one eye, having only light 
perception, and vision in the other eye 20/50 (6/15).  
38 C.F.R. § 4.84a, Diagnostic Code 6069.  A 30 percent 
evaluation is warranted where vision in one eye is 5/200 
(1.5/60) and vision in the other eye is 20/40 (6/12).  
38 C.F.R. § 4.84a, Diagnostic Code 6074.  A 40 percent 
evaluation is warranted where vision in one eye is 5/200 
(1.5/60) and vision in the other eye is 20/50 (6/15).  
38 C.F.R. § 4.84a, Diagnostic Code 6073.  A 20 percent 
evaluation is warranted where vision in one eye is 20/70 
(6/21) and vision in the other eye 20/50 (6/15).  38 C.F.R. 
§ 4.84a, Diagnostic Code 6078.

A 10 percent evaluation is warranted for impairment of field 
vision, with unilateral concentric contraction of visual 
field to 60 degrees but not to 45 degrees, or rate as 20/50 
(6/15).  A 10 percent evaluation is also warranted for 
impairment of field vision, with unilateral concentric 
contraction of visual field to 45 degrees but not to 30 
degrees, or rate as 20/70 (6/21).  A 10 percent evaluation is 
warranted for impairment of field vision, with unilateral 
concentric contraction of visual field to 30 degrees but not 
to 15 degrees, or rate as 20/100 (6/30).  A 20 percent 
evaluation is warranted for unilateral concentric contraction 
of visual field to 15 degrees but not to 5 degrees, or rate 
as 20/200 (6/60).  A 30 percent evaluation is warranted for 
unilateral concentric contraction of visual field to 5 
degrees, or rate as 5/200 (1.5/60).  A 30 percent evaluation 
is appropriate for bilateral concentric contraction of visual 
field to 45 degrees but not to 30 degrees, or rate as 20/70 
(6/21); and a 50 percent evaluation is warranted for 
bilateral concentric contraction of visual field to 30 
degrees, but not to 15 degrees, or rate as 20/100 (6/30).  
The alternative ratings are to be employed when there is 
ratable defect of visual acuity, or a different impairment of 
the visual field in the other eye.  38 C.F.R. § 4.84a, 
Diagnostic Code 6080 and Note (2).

The best distant vision obtainable after best correction by 
glasses will be the basis of rating. 38 C.F.R. § 4.75 (2000).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91m.), lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  38 C.F.R. § 4.79 (2000)

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2000).  

Review of the evidence on file shows that the veteran 
underwent penetrating keratoplasty on his right eye in April 
1998, following which he was noted to have maculopathy 
affecting the eye, with best corrected visual acuity ranging 
from 20/400 to 20/1600.  Notably, he is still able to count 
fingers at three feet.  Even assuming, however, that the 
demonstrated impairment of right eye visual acuity is 
equivalent to blindness in that eye with only light 
perception, the evidence nevertheless demonstrates that the 
best corrected visual acuity in the veteran's left eye has 
consistently ranged from 20/20 to 20/40.  Accordingly, as the 
veteran's best corrected visual acuity in the left eye is no 
worse than 20/40, there is no basis for the assignment of an 
evaluation greater than 30 percent for bilateral eye 
disability under the appropriate criteria with respect to 
impairment of central visual acuity.  

The veteran has demonstrated some diminishment in his field 
of vision, with average concentric contraction of 44 on the 
left and of 46 on the right.  Under the applicable criteria 
for rating impairment of field of vision, the veteran must be 
rated using the alternative ratings for impairment of central 
visual acuity, because average concentric contractions of 44 
and 46 represent differing impairments of the visual field 
under DC 6080.  According to DC 6080, an average concentric 
contraction of 44 corresponds to visual acuity of 20/70, and 
an average concentric contraction of 46 corresponds to visual 
acuity of 20/50.  Under the applicable criteria for rating 
impairment of visual acuity, vision in one eye of 20/70 with 
vision in the other eye of 20/50 warrants a 20 percent 
evaluation, which is clearly less than the current rating 
assigned the veteran's bilateral eye disability.  The Board 
notes that even if the alternative ratings of DC 6080 are not 
applied, the veteran still would not be entitled to an 
evaluation in excess of 30 percent for visual field 
impairment since he has not demonstrated bilateral average 
concentric concentration to at least 30 degrees.  Indeed, he 
has not demonstrated even unilateral average concentric   
concentration to at least 30 degrees in either eye.  

The Board notes that Dr. Roussel found the veteran to exhibit 
a probable old pigment epithelial detachment and choroidal 
neovascular membrane.  Notably, however, there is no medical 
evidence documenting the presence of any retinal detachment 
or choroiditis.  The provisions of 38 C.F.R. § 4.84a, 
Diagnostic Codes 6005, 6006, 6008 and 6011 are therefore not 
for application.
 
In sum, there is no basis for the assignment of a schedular 
evaluation greater than 30 percent for bilateral eye 
disability.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2000).  Clearly, the veteran's bilateral eye 
disability is productive of some industrial impairment.  
Moreover, the record reflects that the veteran recently 
resigned from his position as a groundskeeper secondary to 
eye disability.  The Board notes, however, that while the 
veteran contends that he is precluded from positions 
requiring driving and the operation of heavy equipment, he 
has not contended that his bilateral eye disability precludes 
other forms of labor, and none of the medical evidence on 
file suggests that the veteran's bilateral eye disability 
impairs his ability to obtain or maintain employment in other 
positions.  Moreover, the current evidence of record does not 
reflect frequent periods of hospitalization because of the 
service-connected disability, or indicate that the 
manifestations of the disability are unusual or exceptional.  
Rather, the evidence shows that the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a rating in excess of 30 percent for bilateral 
eye disability is denied.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 1 -


